Exhibit 10.1

FIRST AMENDMENT OF

JOHN BEAN TECHNOLOGIES CORPORATION

NON-QUALIFIED SAVINGS AND INVESTMENT PLAN

WHEREAS, John Bean Technologies Corporation (the “Company”) maintains the John
Bean Technologies Corporation Non-Qualified Savings and Investment Plan (the
“Plan”);

WHEREAS, the Company now deems it necessary and desirable to amend the Plan in
certain respects; and

WHEREAS, this First Amendment shall supersede the provisions of the Plan to the
extent those provisions are inconsistent with the provisions of the amendment;

NOW, THEREFORE, by virtue and in exercise of the powers reserved to the Company
under Section 9.1 Amendment and Termination of the Plan, the Plan is hereby
amended in the following respects, effective January 1, 2010:

 

  1. Sections 2.1 and 2.2 of the Plan are hereby amended in their entireties to
read as follows:

2.1 Account. Account means a bookkeeping Account maintained by the Company for a
Participant, including his or her Deferral Contributions Account, Employer
Contributions Account and Nonelective Contributions Account.

2.2 Account Balance. Account Balance means the value, as of a specified date, of
the Account maintained by the Company on behalf of the Participant’s Account,
Deferral Contributions Account, Employer Contributions Account or Nonelective
Contributions Account.

 

  2. Sections 2.19A and 2.19B are hereby added to the Plan and shall read as
follows:

2.19A Nonelective Contributions. Nonelective Contributions means the
contributions credited to a Participant’s Nonelective Contributions Account
maintained by the Company on behalf of the Participant pursuant to Section 5.3.

2.19B Nonelective Contributions Account. Nonelective Contributions Account means
the Account maintained on behalf of a Participant by the Company to represent
the amount of Nonelective Contributions credited in his or her behalf, as
adjusted to account for deemed gains and losses, withdrawals and distributions.



--------------------------------------------------------------------------------

  3. The “heading” for Article V of the Plan is hereby amended in its entirety
to read as follows:

Employer Contributions and Nonelective Contributions

 

  4. Sections 5.3 and 5.4 are hereby added to the Plan and shall read as
follows:

5.3 Nonelective Contributions. With respect to each Plan Year for which an
employee remains an eligible employee and satisfies the conditions of Article
III for such Plan Year, the Participant will be credited with a Nonelective
Contribution in an amount equal to 3% of the Participant’s Excess Compensation
for such Plan Year.

5.4 Nonelective Contributions Account. The Committee will establish and maintain
a Nonelective Contributions Account on behalf of each Participant who is
credited with Nonelective Contributions. The Nonelective Contributions Account
will be a bookkeeping account maintained by the Company, and will reflect the
Nonelective Contributions that have been credited to the Participant, as
adjusted pursuant to Article VI to reflect deemed gains and losses, withdrawals
and distributions.

 

  5. Section 6.1(a) of the Plan is hereby amended in its entirety to read as
follows:

Each Participant may designate from time to time, in the manner prescribed by
the Committee, that all or a portion of his or her Deferral Contributions
Account, Employer Contributions Account and Nonelective Contributions Account be
deemed to be invested in one or more Permitted Investments. The Committee will
establish rules governing the dates as of which amounts will be deemed to be
invested in the Permitted Investments chosen by the Participant, and the time
and manner in which amounts will be deemed to be transferred from one Permitted
Investment to another, pursuant to a Participant’s election to change his or her
deemed investments. The Committee will also establish a default Permitted
Investment, in which the Deferral Contributions Account, Employer Contributions
Account and Nonelective Contributions Account of a Participant who fails to make
an investment election will be deemed to be invested. The Committee’s Plan
investment election rules permit a Participant to transfer any or all of his or
her Account from one investment option to another investment option.

 

  6. Section 6.2 of the Plan is hereby amended to add the following sentence to
the end thereto and shall read as follows:

The Company will credit all deemed Nonelective Contributions made on a
Participant’s behalf to the Participant’s Nonelective Contributions Account
within a reasonable period after the end of the Plan Year.

 

  7. The introductory paragraph of Section 8.1 of the Plan is hereby amended in
its entirety to read as follows:



--------------------------------------------------------------------------------

Each Participant will at all times be fully vested in his or her deemed Deferral
Contributions Account and deemed Nonelective Contributions Account. A
Participant’s vested interest in his or her deemed Employer Contributions
Account is determined according to the following schedule:

IN WITNESS WHEREOF, the Company has caused this amendment to be executed by a
duly authorized representative this 18th day of September 2009.

 

JOHN BEAN TECHNOLOGIES CORPORATION By:  

/s/    Ronald D. Mambu

Its:   Vice President, Chief Financial Officer,   Treasurer and Controller